
QuickLinks -- Click here to rapidly navigate through this document


Exhibit No. 10.8


  
  
  
  
    

WASHINGTON MUTUAL, INC.

SUPPLEMENTAL EMPLOYEES' RETIREMENT PLAN

  
  
  
  
  
  
    

Amended and Restated
Effective July 20, 2004

   
   
   
   
  
  
  
  
    

--------------------------------------------------------------------------------




WASHINGTON MUTUAL, INC.

SUPPLEMENTAL EMPLOYEES' RETIREMENT PLAN

Effective July 20, 2004



TABLE OF CONTENTS


PREAMBLE   1 ARTICLE I    NATURE OF PLAN   1 1.1 PURPOSE   1 1.2 TOP HAT PLAN
AND EXCESS BENEFITS   1 1.3 UNFUNDED PLAN   1 ARTICLE II    DEFINITIONS AND
CONSTRUCTION   2 2.1 ACCOUNTS   2 2.2 BENEFICIARY   2 2.3 CODE   2 2.4 COMMITTEE
  2 2.5 COMPANY   2 2.6 COMPENSATION   2 2.7 DISABLED OR DISABILITY   2 2.8
ELIGIBLE EMPLOYEE   3 2.9 EMPLOYEE   3 2.10 EMPLOYER   3 2.11 ERISA   3 2.12
FORMER PARTICIPANT   3 2.13 INTEREST RATE   3 2.14 NORMAL RETIREMENT AGE   3
2.15 PARTICIPANT   3 2.16 PENSION PLAN   3 2.17 PLAN   3 2.18 PLAN
ADMINISTRATION COMMITTEE   3 2.19 PLAN YEAR   3 2.20 RELATED EMPLOYER   3 2.21
RETIREMENT PLANS   3 2.22 SAVINGS PLAN   3 2.23 YEAR OF VESTING SERVICE   3
ARTICLE III    BENEFITS   4 3.1 PARTICIPANT'S ACCOUNTS   4 3.2 BENEFITS CREDITED
TO ACCOUNTS   4 3.3 INTEREST CREDITED TO ACCOUNTS   4 ARTICLE IV    PAYMENT OF
BENEFITS   5 4.1 COMMENCEMENT OF PAYMENTS   5 4.2 DETERMENTATION OF
NONFORFEITABLE BENEFITS   5 4.3 UPON DEATH OF PARTICIPANT   5 4.4 PAYMENT IN THE
EVENT OF LEGAL DISABILITY   5 4.5 ACCOUNTS CHARGED   6 4.6 UNCLAIMED ACCOUNTS  
6 4.7 RIGHT TO OFFSET FOR TAXES, OTHER OBLIGATIONS   6 ARTICLE V    PLAN
ADMINISTRATION COMMITTEE   7 5.1 APPOINTMENT   7 5.2 TERM   7 5.3 COMPENSATION  
7 5.4 POWERS OF PLAN ADMINISTRATION COMMITTEE   7        

--------------------------------------------------------------------------------



5.5 MANNER OF ACTION   8 5.6 AUTHORIZED REPRESENTATIVE   8 5.7 INTERESTED MEMBER
  8 5.8 INDEMNITY   8 ARTICLE VI    PARTICIPANT ADMINISTRATIVE PROVISIONS   9
6.1 BENEFICIARY DESIGNATION   9 6.2 PERSONAL DATA TO PLAN ADMINISTRATION
COMMITTEE   9 6.3 ADDRESS FOR NOTIFICATION   9 6.4 PLACE OF PAYMENT AND PROOF OF
CONTINUED ELIGIBILITY   9 6.5 ASSIGNMENT OR ALIENATION   9 6.6 INFORMATION
AVAILABLE   9 6.7 BENEFICIARY'S RIGHT TO INFORMATION   10 6.8 CLAIMS PROCEDURE  
10 6.9 APPEAL PROCEDURE FOR DENIAL OF BENEFITS   10 6.10 NO RIGHTS IMPLIED   11
ARTICLE VII    AMENDMENT AND TERMINATION   12 7.1 AMENDMENT   12 7.2 TERMINATION
  12 ARTICLE VIII    MISCELLANEOUS   13 8.1 EXECUTION OF RECEIPTS AND RELEASES  
13 8.2 EMPLOYER RECORDS   13 8.3 INTERPRETATIONS AND ADJUSTMENTS   13 8.4
EVIDENCE   13 8.5 SEVERABILITY   13 8.6 NOTICE   13 8.7 WAIVER OF NOTICE   13
8.8 SUCCESSORS   13 8.9 HEADINGS   13 8.10 GOVERNING LAW   13

2

--------------------------------------------------------------------------------



WASHINGTON MUTUAL, INC.
SUPPLEMENTAL EMPLOYEES' RETIREMENT PLAN

Effective January 1, 2005


PREAMBLE


        Washington Mutual Bank originally established this plan to provide
benefits to certain management and highly compensated employees whose
contributions to the Company's qualified retirement plans were limited by
Internal Revenue Code Section 401(a)(17) beginning on January 1, 1994.
Washington Mutual, Inc. became the successor sponsor of the Plan. The Plan is
hereby amended and restated effective July 20, 2004 as follows:


ARTICLE I
NATURE OF PLAN


        1.1    Purpose.    The purpose of this Plan is to provide retirement
benefits for certain key employees of the Company and its affiliates that
supplement the benefits accrued under the WaMu Pension Plan.

        1.2    Top Hat Plan and Excess Benefits.    The Plan is an unfunded plan
maintained primarily to provide deferred compensation benefits for a select
group of management or highly compensated employees (within the meaning of
sections 201(2), 301(a)(3), and 401(a)(1) of ERISA), and is intended to be
exempt from Parts 2, 3, and 4 of ERISA.

        1.3    Unfunded Plan.    This Plan is established as an unfunded plan of
deferred compensation. The compensation that is payable hereunder and interest
that accrues thereon are represented solely by bookkeeping entries on accounts
maintained by the Plan Administration Committee. No funds are held in trust or
otherwise segregated for the sole purpose of paying Plan benefits. All Plan
benefits are payable solely from the general assets of the Company. The Company
may from time to time reserve assets in a general account or grantor trust owned
by the Company for the purpose of paying liabilities that are accrued under this
Plan. Participants and Beneficiaries shall have no legal nor equitable rights,
interest or claims in any specific collateral, property or assets of the
Company, but shall be general unsecured creditors of the Company until benefits
are paid hereunder.

--------------------------------------------------------------------------------

End of Article I

--------------------------------------------------------------------------------




ARTICLE II
DEFINITIONS AND CONSTRUCTION


        For the purpose of this Plan, the following definitions shall apply
unless the context requires otherwise. Words used in the masculine gender shall
apply to the feminine, where applicable, and wherever the context of the Plan
dictates, the plural shall be read as the singular and the singular as the
plural. The words "Article" or "Section" in this Plan shall refer to an Article
or Section of this Plan unless specifically stated otherwise. Compounds of the
word "here," such as "herein" and "hereof" shall be construed to refer to
another provision of this Plan, unless otherwise specified or required by the
context. In determining the time within which an event or action is to take
place for purposes of the Plan, no fraction of a day shall be considered, and
any act, the performance of which would fall on a Saturday, Sunday, holiday or
other non-business day, may be performed on the next following business day.

        2.1    Accounts.    The separate bookkeeping records maintained to
record the benefits of a Participant earned under the Plan which include the
following or any others that are established by the Plan Administration
Committee.

        (a)   "Pension Account" shall mean the Account reflecting benefits
credited to a Participant hereunder that are earned with reference to the WaMu
Pension Plan (or its predecessor), together with earnings, gains and losses
credited thereto.

        (b)   "Savings Account" shall mean the Account reflecting benefits
credited to a Participant hereunder that are earned with reference to the WaMu
Savings Plan (or its predecessor), together with earnings, gains and losses
credited thereto.

        2.2    Beneficiary.    Any person or fiduciary designated by a
Participant who is or may become entitled to a benefit under the Plan following
the death of the Participant; provided, that, in the case of a married
Participant, the Participant's Beneficiary shall be the Participant's surviving
spouse unless the Participant's spouse (i) consents in writing to the
designation of another party as Beneficiary of all or a part of the benefit to
which the Participant may become entitled under the Plan, (ii) such election
designates a Beneficiary which may not be changed without spousal consent (or
the consent of the spouse expressly permits designations by the Participant
without any requirement of further spousal consent), (iii) the spouse's consent
acknowledges the effect of such election, and (iv) such consent is witnessed by
a notary public or a member of the Plan Administration Committee. Such spousal
consent shall not be required if it is established to the satisfaction of the
Plan Administration Committee that such consent cannot be obtained because the
spouse cannot be located or because of such other circumstances as the Secretary
of the Treasury may prescribe by regulations. Any consent by a spouse hereunder
shall be effective only with respect to that spouse.

        2.3    Code.    The Internal Revenue Code of 1986, as amended.

        2.4    Committee.    The Human Resources Committee of the Company's
Board of Directors.

        2.5    Company.    Washington Mutual, Inc. or any successor thereto.

        2.6    Compensation.    A Participant's compensation, determined
according to the definition of "compensation" under the Pension Plan for the
Plan Year, without regard to the limitations of section 401(a)(17) of the Code
contained in the Pension Plan, that is actually paid or made available to the
Participant during such year, less the maximum amount of compensation that can
be considered under section 401(a)(17)(A) of the Code, as adjusted by
section 401(a)(17)(B) of the Code.

        2.7    Disabled or Disability.    A Participant is Disabled when he is
determined to be disabled under the terms of the Pension Plan.

2

--------------------------------------------------------------------------------




        2.8    Eligible Employee.    An Employee who is in salary levels 1-5 or
who is designated as eligible by the Committee (whether individually or by
class), in its discretion.

        2.9    Employee.    Any employee of an Employer; specifically excluding,
however, a person who is a nonresident alien who receives no earned income that
constitutes income from sources within the United States.

        2.10    Employer.    The Company, Washington Mutual Bank, Washington
Mutual Bank fsb, Washington Mutual Life Insurance Company, Murphey Favre, Inc.,
Murphey Favre Securities Services, Inc., Composite Research & Management Co.,
and Washington Mutual Insurance Services, Inc. The term Employer also includes
any Related Employer from time to time designated by the Committee as an
Employer.

        2.11    ERISA.    The Employee Retirement Income Security Act of 1974,
as amended.

        2.12    Former Participant.    Any individual, other then a Re-Employed
Employee, who has been a Participant, but who has terminated employment, and who
has not yet received the entire benefit to which he is entitled under the Plan.

        2.13    Interest Rate.    The rate at which interest is credited to
Participants Accounts under the Pension Plan for the Plan Year.

        2.14    Normal Retirement Age.    The first day of the month that
coincides with or immediately precedes the date the Participant attains age 65.

        2.15    Participant.    An Eligible Employee who is eligible for
benefits under any of the Retirement Plans and who the Committee has identified
as a Participant hereunder, including a Former Participant.

        2.16    Pension Plan.    The WaMu Pension Plan, or its predecessor, the
Washington Mutual, Inc. Cash Balance Pension Plan.

        2.17    Plan.    The Washington Mutual, Inc Supplemental Employees'
Retirement Plan as embodied herein and as amended from time to time.

        2.18    Plan Administration Committee.    The committee specified under
Article V, as from time to time constituted, to be the administrator of the
Plan. If a Committee is not appointed, the Company shall be the Committee.

        2.19    Plan Year.    The fiscal year of the Plan, which is the period
from January 1 through December 31 of each year.

        2.20    Related Employer.    Any business entity that is, along with an
Employer, (i) a member of a controlled group of corporations (as defined by
section 414(b) of the Code), (ii) a member of a group of trades or businesses
(whether or not incorporated) that are under common control (as defined by
section 414(c) of the Code), (iii) a member of an affiliated service group (as
defined by section 414(m) of the Code), or (iv) any other entity described by
Treasury Regulations promulgated pursuant to section 414(o) of the Code.

        2.21    Retirement Plans.    The WaMu Pension Plan and the WaMu Savings
Plan.

        2.22    Savings Plan.    The WaMu Savings Plan, or its predecessor, the
Washington Mutual, Inc. Retirement Savings and Investment Plan.

        2.23    Year of Vesting Service.    Each Plan Year in which a
Participant earns a year of vesting service under the Pension Plan. A Year of
Vesting Service will also be credited for each year of vesting service earned
under the Pension Plan prior to the time the Participant was eligible to
participate in this Plan.

--------------------------------------------------------------------------------

End of Article II

3

--------------------------------------------------------------------------------




ARTICLE III
Accounts and Credits


        3.1    Participant's Accounts.    The Plan Administration Committee
shall establish for each Participant one or more Accounts described in
Section 2.1, as appropriate, to which shall be allocated the proper benefit
accruals hereunder, together with interest credited thereto and less the
distributions therefrom.

        3.2    Benefits Credited to Accounts.    For each Plan Year that a
Participant earns a Year of Vesting Service and remains an Employee on the last
day of the Plan Year, the following amounts shall be credited to his appropriate
Accounts:

        (a)    Pension Account.    A percentage of each Participant's
Compensation for the Plan Year equal to the benefit accrual percentage under the
Pension Plan for that Plan Year.

        (b)    Savings Account.    The profit sharing contributions under the
Savings Plan, if any, that would have been allocated to the Participant's
accounts thereunder but for the limitations of section 401(a)(17) of the Code.
This credit shall not include any matching contributions that are based on
salary deferral elections of the Participant under the Savings Plan.

        3.3    Interest Credited to Accounts.    On the last day of each Plan
Year each Participant's Accounts shall be credited with an amount of interest
payable on the accumulated amounts previously credited to the Accounts at the
Interest Rate for the Plan Year. For purposes of this Section 3.3, Interest Rate
shall be the yield on 30-year Treasury Constant Maturities, determined for each
Plan Year on the basis of the rate announced in the prior year.

--------------------------------------------------------------------------------

End of Article III

4

--------------------------------------------------------------------------------




ARTICLE IV
PAYMENT OF BENEFITS


        4.1.    Commencement of Payments.    A Participant shall generally
receive payment of the nonforfeitable balance of his Accounts as a lump sum,
commencing as soon as administratively possible after termination of employment
with the Company and all Related Employers. However, a Participant with a
balance in excess of $100,000 may, make a one-time irrevocable election for
payments to be made in annual installments of up to ten years. The Participant's
election must be made prior to the time that payments otherwise commence. The
Plan Administration Committee may, in its discretion, establish rules governing
the timing, manner and form of such elections. Unpaid installments will continue
to be credited with interest as specified in Section 3.3.

        4.2.    Determination of Nonforfeitable Benefits.    A Participant's
Accounts shall be fully nonforfeitable if termination of employment occurs as a
result of death or Disability or at any time following Normal Retirement Age.
Upon termination of employment for any other reason, the nonforfeitable
percentage of a Participant's Accounts shall be based upon such Participant's
Years of Vesting Service and shall be determined in accordance with this
Section 4.2. Any portion of a Participant's Accounts that is not nonforfeitable
shall be forfeited at the time benefit payments commence.

        If Participant has not engaged in dishonesty as defined in this
Section 4.2, his nonforfeitable percentage shall be the same percentage used to
determine his vesting under the Pension Plan. The Account of a Participant who
has engaged in dishonesty shall be completely forfeited. For purposes of this
Section, dishonesty means that the Participant has engaged in acts of fraud,
embezzlement, theft or any other crime of moral turpitude or has otherwise been
dishonest in his or her relationship with the Employer (without necessity of
criminal proceedings being initiated) and the Participant's employment
terminated by either discharge or resignation, all as determined by the Plan
Administration Committee.

        4.3.    Upon Death of Participant.    Upon the death of a Participant,
his entire balance will be paid to his Beneficiary, as determined under
Section 6, in a lump sum as soon as administratively feasible, provided that the
balance in his Accounts immediately after his death is less than $100,000. If
his balance immediately after his death is $100,000 or more, the balance will be
paid in three annual installments.

        4.4.    Payment in the Event of Legal Disability.    Payments to any
Participant, Former Participant, or Beneficiary shall be made to the recipient
entitled thereto in person or upon his personal receipt, in form satisfactory to
the Committee, except when the recipient entitled thereto shall be under legal
disability, or, in the sole judgment of the Committee, shall otherwise be unable
to apply such payment in furtherance of his own interest and advantage. The
Committee may, in such event, in its sole discretion, direct all or any portion
of such payments to be made in any one or more of the following ways:

        (a)   To such person directly;

        (b)   To the guardian of his person or his estate;

        (c)   To a relative or friend of such person, to be expended for his
benefit; or

        (d)   To a custodian for such person under any Uniform Gifts to Minors
Act.

The decision of the Committee, in each case, will be final, binding, and
conclusive upon all persons ever interested hereunder. The Committee shall not
be obliged to see to the proper application or expenditure of any payment so
made. Any payment made pursuant to the power herein conferred upon the Committee
shall operate as a complete discharge of all obligations of the Employer and the
Committee, to the extent of the distributions so made.

5

--------------------------------------------------------------------------------



        4.5.    Accounts Charged.    The Committee shall charge all
distributions made to a Participant or to his Beneficiary from his Accounts
against the Accounts of the Participant when made.

        4.6.    Unclaimed Accounts.    Neither the Employer nor the Plan
Administration Committee shall be obliged to search for or ascertain the
whereabouts of any Participant or Beneficiary. The Committee, by certified or
registered mail addressed to his last known address of record with the Committee
or Employer, shall notify any Participant or Beneficiary that he is entitled to
a distribution under this Plan, and the notice shall state the provisions of
this Section. If Payment Commencement Date has arrived, and the Participant or
the Beneficiary fails to claim his benefits or make his whereabouts known in
writing to the Committee by the date that is immediately prior to three years
(adjusted according to the abandonment period of the escheat laws of the
applicable state) after the date of notification, the Participant's Accounts
shall be forfeited.

        4.7.    Right To Offset For Taxes, Other Obligations.    Any payment or
other distribution of benefits under the Plan may be reduced by any amount
required to be withheld by the Company under any applicable law, rule,
regulation, order or other requirement, now or hereafter in effect, of any
governmental authority. In addition, if a Participant becomes entitled to a
distribution under the Plan, and if at such time such Participant has
outstanding any debt, obligation or other liability representing an amount
owning to the Company, then the Company may offset such amount owning it against
the amount of benefits otherwise distributable to the extent permitted by
applicable law.

--------------------------------------------------------------------------------

End of Article IV

6

--------------------------------------------------------------------------------




ARTICLE V
PLAN ADMINISTRATION COMMITTEE


        5.1.    Appointment.    The Plan Administration Committee has been
appointed by the Company to administer the Plan and serves in such capacity at
the pleasure of the board of directors of the Company. The board of directors of
the Company may remove the Committee or appoint a successor committee at any
time. If the Plan Administration Committee ceases to exist or is removed without
the appointment of a replacement committee, the Company shall function as the
Plan Administration Committee.

        5.2.    Term.    Each member of the Committee shall serve until his or
her successor is appointed. Any member of the Committee may be removed by the
Company, with or without cause, which shall have the power to fill any vacancy
which may occur. A member may resign upon written notice to the Company.

        5.3.    Compensation.    The members of the Committee shall serve
without compensation for services as such, but the Company shall pay all
expenses of the members of the Committee.

        5.4.    Powers of Plan Administration Committee.    The Committee shall
have full and absolute discretion in the exercise of its powers hereunder. All
exercises of power by the Committee hereunder shall be final, conclusive and
binding on all interested parties, unless found by a court of competent
jurisdiction, in a final judgment that is no longer subject to review or appeal,
to be arbitrary and capricious. In addition to the power otherwise enumerated
herein, the Committee shall have the following specific authority:

        (a)   To direct the administration of the Plan in accordance with the
provisions herein set forth;

        (b)   To adopt rules of procedure and regulations necessary for the
administration of the Plan that are not inconsistent with the terms of the Plan;

        (c)   To interpret and construe the provisions of the Plan and determine
all questions with respect to rights of Employees, Participants, and
Beneficiaries under the Plan, including but not limited to rights of eligibility
of an Employee to participate in the Plan, the value of a Participant's
Accounts, and the nonforfeitable percentage of each Participant's Accounts;

        (d)   To interpret and enforce the terms of the Plan and the rules and
regulations it adopts;

        (e)   To review and render decisions with respect to a claim for, (or
denial of a claim for) a benefit under the Plan;

        (f)    To furnish the Employer with information that the Employer may
require for tax or other purposes;

        (g)   To engage the service of counsel (who may, if appropriate, be
counsel for the Employer) and agents whom it may deem advisable to assist it
with the performance of its duties;

        (h)   To prescribe procedures to be followed by distributes in obtaining
benefits;

        (i)    To receive from the Employer and from Employees such information
as shall be necessary for the proper administration of the Plan;

        (j)    To maintain, or cause to be maintained, separate Accounts in the
name of each Participant;

        (k)   To select a secretary, who need not be a member of the Committee;
and

        (l)    To interpret and construe the Plan.

7

--------------------------------------------------------------------------------






        (m)  To amend the Plan, but only for the following purposes:

        (i)    changes in the laws or regulations related to this Plan;

        (ii)   to clarify any provisions in the Plan or to correct any errors in
the document;

        (iii)  to simplify administration or for administrative convenience; and

        (iv)  for any other reason, provided that no such amendment shall
materially increase the Company's liability or potential liability under this
Plan.

        5.5.    Manner of Action.    The decision of a majority of the members
of the Plan Administration Committee appointed and qualified shall control. In
case of a vacancy in the membership of the Committee, the remaining members may
exercise any and all of the powers, authorities, duties, and discretion
conferred upon the Committee. The Committee may, but need not, call or hold
formal meetings. Any decision made or action taken pursuant to written approval
of a majority of the then members shall be sufficient. The Committee shall
maintain adequate records of its decisions.

        5.6.    Authorized Representative.    The Committee may authorize any
one of its members, or its secretary, to sign on its behalf any notices,
directions, applications, certificates, consents, approvals, waivers, letters,
or other documents.

        5.7.    Interested Member.    No member of the Committee may decide or
determine any matter concerning the distribution, nature, or method of
settlement of his own benefits under the Plan unless there is only one person
acting alone in the capacity as the Committee.

        5.8.    Indemnity.    The Company shall indemnify and save harmless the
Committee, and its members, and each of them, from and against any and all loss
resulting from liability to which the Committee, or its members, may be
subjected by reason of any act, conduct, or inaction (except willful or reckless
misconduct), in their official capacities in the administration of the Plan,
including all expenses reasonably incurred in their defense, in case the Company
fails to provide such defense.

--------------------------------------------------------------------------------

End of Article V

8

--------------------------------------------------------------------------------




ARTICLE VI
PARTICIPANT ADMINISTRATIVE PROVISIONS


        6.1    Beneficiary Designation.    Each Participant may from time to
time designate, in writing, a Beneficiary to whom his Accounts shall be paid in
the event of his death. The Plan Administration Committee shall prescribe the
form for the written designation of Beneficiary and, upon the Participant's
filing the form with the Committee, it shall revoke all designations filed prior
to that date by the same Participant. A Participant may designate multiple
and/or contingent Beneficiaries. If a Participant fails to name a Beneficiary,
or if the Beneficiary named by a Participant predeceases him, the Beneficiary
shall be, first, his spouse at the time of his death, or if he has no surviving
spouse, then to his surviving children, then to his surviving parents in equal
shares, or if the Participant has no surviving parents, then to his estate. If
the Participant dies after distributions have commenced hereunder but before a
complete distribution of his nonforfeitable benefits, payment of such benefits
shall be in a lump sum to the legal representative of the estate of the last to
die of the Participant and his Beneficiary. The Committee, in its sole
discretion, shall direct the Employer to whom the payments shall be made under
this Section.

        6.2    Personal Data to Plan Administration Committee.    Each
Participant and Beneficiary must furnish to the Committee such evidence, data,
or information as the Committee considers necessary or desirable for the purpose
of administering the Plan. The provisions of this Plan are effective for the
benefit of each Participant upon the condition precedent that each Participant
will promptly furnish full, true, and complete evidence, data, and information
when requested by the Committee, provided the Committee shall advise each
Participant of the effect of his failure to comply with its request.

        6.3    Address for Notification.    Each Participant and each
Beneficiary of a deceased Participant shall file with the Committee, in writing,
such person's post office address, and each subsequent change of such post
office address. Any payment or distribution hereunder, and any communication
addressed to a Participant or his Beneficiary, at the last address filed with
the Committee, or if no address have been filed, then the last address indicated
on the records of the Employer shall be deemed to have been delivered to the
Participant or his Beneficiary on the date that such distribution or
communication is deposited in the United States mail, postage prepaid.

        6.4    Place of Payment and Proof of Continued Eligibility.    Any check
representing payment hereunder and any communication addressed to an Employee, a
former Employee, a retired Employee, or a Beneficiary at his last address filed
with the Committee, or if no such address has been filed, then at his last
address as indicated on the records of the Employer, shall be deemed to have
been delivered to such person on the date on which such check or communication
is deposited in the United States mail. If the Committee, for any reason, is in
doubt as to whether benefit payments are being received by the person entitled
thereto, it shall, by registered mail addressed to the person concerned, at his
address last known to the Committee, notify such person that all unmailed and
future retirement payments shall be henceforth withheld until he provides the
Committee with evidence of his continued life and his proper mailing address.

        6.5    Assignment or Alienation.    Except as may be specified under a
"qualified domestic relations order," as defined in section 514(b)(7) of ERISA,
no benefit payable under the Plan shall be subject in any manner to alienation,
sale, transfer, assignment, pledge, encumbrance, charge, garnishment, execution,
or levy of any kind, either voluntary or involuntary prior to actually being
received by the person entitled to the benefit under the terms of the Plan. The
Company shall not in any manner be liable for, or subject to, the debts,
contracts, liabilities, engagements, or torts of any person entitled to benefits
hereunder.

        6.6    Information Available.    Any Participant or Beneficiary may
examine copies of this Plan or any other instrument under which the Plan was
established or is operated. The Plan Administration committee will maintain all
of the items listed in this Section in its office, or in such other place or

9

--------------------------------------------------------------------------------




places as he may designate from time to time for examination during reasonable
business hours. Upon the written request of a Participant or Beneficiary, the
Plan Administration Committee shall furnish him with a copy of any item listed
in this Section. The Plan Administration Committee may make a reasonable charge
to the requesting person for the copy so furnished.

        6.7    Beneficiary's Right to Information.    A beneficiary's right to
(and the Committees' duty to provide to the Beneficiary) information or data
concerning the Plan shall not arise until the Beneficiary first becomes entitled
to receive a benefit under the Plan.

        6.8    Claims Procedure.    Prior to or upon becoming entitled to
receive a benefit hereunder, a Participant or Beneficiary shall file a claim for
such benefit with the Committee at the time and in the manner prescribed
thereby. However, the Committee may direct payment of a Participant's or
Beneficiary's benefits hereunder without requiring the filing of a claim
therefore, if the Committee has knowledge of such Participant's or Beneficiary's
whereabouts.

        6.9    Appeal Procedure for Denial of Benefits.    The Committee shall
provide adequate notice in writing to any Participant or to any Beneficiary
("Claimant") whose claim for benefits under the Plan the Committee has denied.

        (a)   Such notice must be sent within 90 days of the date the claim is
received by the Committee unless special circumstances require an extension of
time for processing the claim. Such extension shall not exceed 90 days and no
extension shall be allowed unless, within the initial 90 day period, the
claimant is sent an extension notice indicating the special circumstances
requiring the extension and specifying a date by which the Committee expects to
render its decision.

        (b)   The Committee's notice of denial to the Claimant shall set forth
the following:

        (1)   The specific reason or reasons for the denial;

        (2)   Specific references to pertinent Plan provisions on which the
Committee based its denial;

        (3)   A description of any additional material and information needed
for the Claimant to perfect his or her claim and an explanation of why the
material or information is needed;

        (4)   A statement that the Claimant may request a review upon written
application to the Committee, review pertinent Plan documents, and submit issues
and comments in writing. The notice must also state that any appeal of the
Committee's adverse determination must be made in writing to the Committee
within 60 days after receipt of the Committee's notice of denial of benefits.
The notice must further advise the Claimant that failure to appeal the action to
the Committee in writing within the 60-day period will render the Committee's
decision final, binding, and conclusive.

        (5)   The address of the Plan Administration Committee to which the
Claimant may forward his or her appeal.

        (c)   If the Claimant should appeal to the Committee, the Claimant or a
duly authorized representative, may submit, in writing, whatever issues and
comments the Claimant deems pertinent. The Committee shall re-examine all facts
related to the appeal and make a final determination as to whether the denial of
benefits is justified under the circumstances. The Committee shall advise the
Claimant in writing of its decision on the appeal, the specific reasons for the
decision, and the specific Plan provisions on which the decision is based. The
notice of the decision shall be given within 60 days of the Claimant's written
request for review, unless special circumstances (such as a hearing) would make
the rendering of a decision within the 60 day period infeasible, but in no event
shall the Committee render a decision regarding the denial of a claim

10

--------------------------------------------------------------------------------



for benefits later than 120 days after its receipt of a request for review. If
an extension of time for review is required because of special circumstances,
written notice of the extension shall be furnished to the claimant prior to the
date the extension period commences.

        6.10    No Rights Implied.    Nothing contained in this Plan, or in any
modification or amendment to the Plan, shall give any Employee, Participant, or
any Beneficiary any right to continue employment, or any other legal or
equitable right against an Employer, or Employee of the Employer, or against
their agents, except as expressly provided by the Plan.

--------------------------------------------------------------------------------

End of Article VI

11

--------------------------------------------------------------------------------




ARTICLE VII
AMENDMENT AND TERMINATION


        7.1    Amendment.    The Company shall have the right at any time,
without prior notice and without cause, to amend or terminate the Plan by action
of its board of directors or by action of the compensation committee of its
board of directors. The Company shall make all amendments in writing. Each
amendment shall state the date to which it is either retroactively or
prospectively effective.

        7.2    Termination.    Upon termination of the Plan, the Company shall
pay all benefits credited to Participants pursuant to Section 4.1.

--------------------------------------------------------------------------------

End of Article VII

12

--------------------------------------------------------------------------------




ARTICLE VIII
MISCELLANEOUS


        8.1    Execution of Receipts and Releases.    Any payment to any
Participant, or to legal representative or Beneficiary, in accordance with the
provisions of the Plan, shall to the extent thereof be in full satisfaction of
all claims hereunder against the Plan. The Plan Administration Committee may
require such Participant, legal representative, or Beneficiary, as a condition
precedent to such payment, to execute a receipt and release therefore in such
form as it shall determine.

        8.2    Employer Records.    Each Employer shall, upon request or as may
be specifically required hereunder, furnish or cause to be furnished, all of the
information or documentation which is necessary or required by the Plan
Administration Committee to perform its duties and functions under the Plan.
Records of an Employer as to an Employee's or Participant's period of
employment, termination of employment and the reason therefore, leaves of
absence, reemployment, and Compensation will be conclusive on all persons,
unless determined by the Plan Administration Committee to be incorrect.

        8.3    Interpretations and Adjustments.    To the extent permitted by
law, an interpretation of the Plan and a decision on any matter within the
Committee's discretion made in good faith is binding on all persons. A
misstatement of other mistake of fact shall be corrected when it becomes known
and the person responsible shall make such adjustment on account thereof as he
considers equitable and practicable.

        8.4    Evidence.    Evidence required of anyone under the Plan may be by
certificate, affidavit, document, or other information which the person acting
on it considers pertinent and reliable, and signed, made or presented by the
proper party or parties. Any action required of the Employer may be by
resolution of its board of directors or by any person authorized to act on
behalf of the Employer.

        8.5    Severability.    In the event any provision of the Plan shall be
held to be illegal or invalid for any reason, the illegality or invalidity shall
not affect the remaining provisions of the Plan, but shall be fully severable
and the Plan shall be construed and enforced as if the illegal or invalid
provision had never been included herein.

        8.6    Notice.    Any notice required to be given herein by an Employer
or the Plan Administration Committee, shall be deemed delivered, when
(a) personally delivered, or (b) placed in the United States mails, in an
envelope addressed to the last address of record the person to whom the notice
is given.

        8.7    Waiver of Notice.    Any person entitled to notice under the Plan
may waive the notice.

        8.8    Successors.    The Plan shall be binding upon all persons
entitled to benefits under the Plan, their respective heirs and legal
representatives, upon each Employer, its successors and assigns, and upon the
Plan Administration Committee, and its successors.

        8.9    Headings.    The titles and headings of Articles and Sections are
included for convenience of reference only and are not to be considered in
construction of the provisions hereof.

        8.10    Governing Law.    All questions arising with respect to the
provisions of this Agreement shall be determined by application of the laws of
the State of Washington except to the extent Washington law is preempted by
federal law.

--------------------------------------------------------------------------------

End of Article VII

13

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the undersigned officer of Washington Mutual, Inc.
has executed this instrument to be effective as of July 20, 2004.

    WASHINGTON MUTUAL, INC.   
          
 
 
By:
    

--------------------------------------------------------------------------------


 
 
Its:
    

--------------------------------------------------------------------------------

14

--------------------------------------------------------------------------------





QuickLinks


Exhibit No. 10.8



WASHINGTON MUTUAL, INC. SUPPLEMENTAL EMPLOYEES' RETIREMENT PLAN Effective July
20, 2004
TABLE OF CONTENTS
PREAMBLE
ARTICLE I NATURE OF PLAN
ARTICLE II DEFINITIONS AND CONSTRUCTION
ARTICLE III Accounts and Credits
ARTICLE IV PAYMENT OF BENEFITS
ARTICLE V PLAN ADMINISTRATION COMMITTEE
ARTICLE VI PARTICIPANT ADMINISTRATIVE PROVISIONS
ARTICLE VII AMENDMENT AND TERMINATION
ARTICLE VIII MISCELLANEOUS
